Case 2:19-cv-05302-PSG-GJS Document 1 Filed 06/18/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7
        Attorneys for Plaintiff
 8
 9
10
                               UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA
12
13      Gabriela Cabrera,                         Case No.
14               Plaintiff,
                                                  Complaint For Damages And
15        v.                                      Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
16      Feng Xin Investment, LLC, a               Act; Unruh Civil Rights Act
        California Limited Liability
17      Company;
        Maria Abcede Timbol; and Does
18      1-10,
19               Defendants.
20
21          Plaintiff Gabriela Cabrera complains of Feng Xin Investment, LLC, a
22   California Limited Liability Company; Maria Abcede Timbol; and Does 1-10
23   (“Defendants”), and alleges as follows:
24
25      PARTIES:
26      1. Plaintiff is a California resident with physical disabilities. She has polio.
27   She cannot walk and uses a wheelchair for mobility.
28      2. Defendant Feng Xin Investment, LLC owned the real property located


                                             1

     Complaint
Case 2:19-cv-05302-PSG-GJS Document 1 Filed 06/18/19 Page 2 of 7 Page ID #:2




 1   at or about 1555 Amar Rd, West Covina, California, in April 2019.
 2      3. Defendant Feng Xin Investment, LLC owns the real property located at
 3   or about 1555 Amar Rd, West Covina, California, currently.
 4      4. Defendant Maria Abcede Timbol owned Mail Plus located at or about
 5   1555 Amar Rd, West Covina, California, in April 2019.
 6      5. Defendant Maria Abcede Timbol owns Mail Plus located at or about
 7   1555 Amar Rd, West Covina, California, currently.
 8      6. Plaintiff does not know the true names of Defendants, their business
 9   capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein,
13   including Does 1 through 10, inclusive, is responsible in some capacity for the
14   events herein alleged, or is a necessary party for obtaining appropriate relief.
15   Plaintiff will seek leave to amend when the true names, capacities,
16   connections, and responsibilities of the Defendants and Does 1 through 10,
17   inclusive, are ascertained.
18
19      JURISDICTION & VENUE:
20      7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23      8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
Case 2:19-cv-05302-PSG-GJS Document 1 Filed 06/18/19 Page 3 of 7 Page ID #:3




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3      FACTUAL ALLEGATIONS:
 4      10. Plaintiff went to Mail Plus in April 2019 with the intention to avail
 5   herself of its services and to assess the business for compliance with the
 6   disability access laws.
 7      11. Mail Plus is a facility open to the public, a place of public
 8   accommodation, and a business establishment.
 9      12. Mail Plus has a sales counter where it handles its transactions with
10   customers.
11      13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide an accessible sales counter.
13      14. Currently, the defendants fail to provide an accessible sales counter.
14      15. Paths of travel are another one of the facilities, privileges, and
15   advantages offered by Defendants to patrons of Mail Plus.
16      16. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
17   to provide accessible paths of travel.
18      17. Currently, the defendants fail to provide accessible paths of travel.
19      18. Plaintiff personally encountered these barriers.
20      19. By failing to provide accessible facilities, the defendants denied the
21   plaintiff full and equal access.
22      20. The failure to provide accessible facilities created difficulty and
23   discomfort for the Plaintiff.
24      21. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27      22. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                               3

     Complaint
Case 2:19-cv-05302-PSG-GJS Document 1 Filed 06/18/19 Page 4 of 7 Page ID #:4




 1   Department of Justice as presumably readily achievable to remove and, in fact,
 2   these barriers are readily achievable to remove. Moreover, there are numerous
 3   alternative accommodations that could be made to provide a greater level of
 4   access if complete removal were not achievable.
 5      23. Plaintiff will return to Mail Plus to avail herself of its services and to
 6   determine compliance with the disability access laws once it is represented to
 7   her that Mail Plus and its facilities are accessible. Plaintiff is currently deterred
 8   from doing so because of her knowledge of the existing barriers and her
 9   uncertainty about the existence of yet other barriers on the site. If the barriers
10   are not removed, the plaintiff will face unlawful and discriminatory barriers
11   again.
12      24. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to her disability. Plaintiff
15   will amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once she conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to her disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, she can sue to have all barriers that relate to
20   her disability removed regardless of whether she personally encountered
21   them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                              4

     Complaint
Case 2:19-cv-05302-PSG-GJS Document 1 Filed 06/18/19 Page 5 of 7 Page ID #:5




 1      26. Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods and services of any
 3   place of public accommodation is offered on a full and equal basis by anyone
 4   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5   § 12182(a). Discrimination is defined, inter alia, as follows:
 6            a. A failure to make reasonable modifications in policies, practices,
 7                or procedures, when such modifications are necessary to afford
 8                goods,    services,    facilities,   privileges,    advantages,    or
 9                accommodations to individuals with disabilities, unless the
10                accommodation would work a fundamental alteration of those
11                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16                maximum extent feasible, the altered portions of the facility are
17                readily accessible to and usable by individuals with disabilities,
18                including individuals who use wheelchairs or to ensure that, to the
19                maximum extent feasible, the path of travel to the altered area and
20                the bathrooms, telephones, and drinking fountains serving the
21                altered area, are readily accessible to and usable by individuals
22                with disabilities. 42 U.S.C. § 12183(a)(2).
23      27. When a business provides facilities such as sales counters, it must
24   provide an accessible sales counter.
25      28. Here, the failure to provide accessible sales counters is a violation of the
26   law.
27      29. When a business provides paths of travel, it must provide accessible
28   paths of travel.


                                             5

     Complaint
Case 2:19-cv-05302-PSG-GJS Document 1 Filed 06/18/19 Page 6 of 7 Page ID #:6




 1      30. Here, the failure to provide accessible paths of travel is a violation of the
 2   law.
 3      31. The Safe Harbor provisions of the 2010 Standards are not applicable
 4   here because the conditions challenged in this lawsuit do not comply with the
 5   1991 Standards.
 6      32. A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily
 8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9      33. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15      34. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22      35. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24      36. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              6

     Complaint
Case 2:19-cv-05302-PSG-GJS Document 1 Filed 06/18/19 Page 7 of 7 Page ID #:7




 1   discomfort or embarrassment for the plaintiff, the defendants are also each
 2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3   (c).)
 4
 5             PRAYER:
 6             Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8           1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12           2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
     Dated: June 14, 2019                 CENTER FOR DISABILITY ACCESS
17
18
                                          By:
19
                                          ____________________________________
20
                                                 Russell Handy, Esq.
21                                               Attorney for plaintiff
22
23
24
25
26
27
28


                                                7

     Complaint
